Citation Nr: 0007125	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
status post left varicocelectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post left varicocelectomy.

3.  Entitlement to special monthly compensation based upon 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran had active service from November 1990 
to December 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record at the time of an April 
1999 rating reduction does not demonstrate that the veteran's 
status post left varicocelectomy underwent improvement, 
reasonably certain to continue under the ordinary conditions 
of life and work.

3.  The veteran's status post left varicocelectomy is 
manifested by complaints of pain.

4.  The veteran's left testicle is normally-sized, and the 
veteran has not been shown to be infertile.









CONCLUSIONS OF LAW

1.  Restoration of a 10 percent evaluation for status post 
left varicocelectomy is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (1999).

2.  An initial evaluation in excess of 10 percent for status 
post left varicocelectomy is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (1999).

3.  Special monthly compensation for the loss of use of a 
creative organ is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.350(a)(1); 4.115b, Diagnostic Code 
7524, Note 1 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
his claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1999).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In July 1996, the veteran complained of an inability to 
impregnate his wife.  He was concerned about infertility.  
The veteran denied pain or physical limitation.  The military 
clinician noted that the veteran's wife underwent a fertility 
examination and was found to be fertile.  Upon examination, 
the veteran's left testes felt "worm like," and slightly 
tender.  He was diagnosed with varicocele, and a 
varicocelectomy was recommended.  That procedure was 
performed.

In May 1997, the veteran was provided his first VA 
examination.  The veteran's history was reviewed, as were the 
veteran's concerns about an inability to procreate.  The 
veteran had recent complaints of pain, which varied in 
intensity.  The veteran specifically noted pain in the 
inguinal ligament in the area of the incision.  There was no 
tenderness in the testes by palpation, but the veteran did 
have anticipatory pain noted during the general medical 
portion of the report.  Testes were described as normal 
bilaterally, as were the cords.  The veteran's six-year 
marriage with the absence of progeny was acknowledged, and 
the veteran reported work-ups for infertility.  The same 
physician who performed the general medical portion of the 
May 1997 VA examination noted pain on palpation of the scar 
during the genitourinary examination portion of the 
examination.  A June 1997 VA treatment record noted 
substantially similar results.

A November 1997 treatment record from Cedarwood Medical 
Center noted a history of a low sperm count.  Testes were 
bilaterally descended, with a left inguinal incision scar, 
which was mildly tender.  The veteran and his wife still did 
not have children.  A semen analysis showed a low volume, 
with two million sperm per cubic centimeter.  Motility was 
described as 1+, with 50 percent motility.  These results 
were described as within normal limits.  The possibilities of 
in vitro fertilization or a gamete transfer were explained.  

In October 1998, the veteran was again provided a VA 
examination.  His history was reviewed.  The examiner's 
impression was that the veteran's central complaint was 
related to an inability to procreate.  The veteran related 
that he continued to have pain on running or stretching.  The 
examiner stated that the veteran had a well healed post-
operative scar that was consistent with his varicocele 
repair.  Both testicles were firm, without abnormality, and 
were also described as normal in size.  The examiner stated 
that the cause of any diminished motility was uncertain.  
Moreover, the examiner stated that it was well known that the 
absence of a testicle would not preclude an ability to 
procreate.  Further, this examiner stated that sperm 
morphology greater than 80 percent is considered normal, and 
the veteran's was 80 percent.  The examiner concluded that 
the veteran could procreate.

I.  Restoration

A reexamination showing improvement of the disability may 
warrant a reduction in the assigned evaluation.  38 C.F.R. § 
3.344(c) (1999).  In rating reduction cases VA must also 
satisfy the procedural due process requirements contained in 
38 C.F.R. § 3.105.  38 C.F.R. § 3.105(e) provides that where 
the reduction in evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e).

The RO informed the veteran of its proposed reduction in 
correspondence dated January 1999.  In February 1999, the RO 
received correspondence from the veteran indicating that he 
disagreed with the proposed reduction.  No further 
information was received, however, and in an April 1999 
rating decision, the RO reduced the evaluation effective July 
1999.  It appears that the RO complied with the notice 
requirements of 38 C.F.R. § 3.105.

38 C.F.R. §§ 4.2 and 4.10 provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work. 

The RO reduced the veteran's evaluation on the basis of the 
October 1998 VA examination, finding that these results 
showed that the veteran's level of disability had decreased 
from that shown previously.  The Board finds, however, that 
the level of disability attributable to residuals of a left 
varicocelectomy has remained substantially the same since the 
time of the veteran's initial claim for service connection.  
In this respect, the veteran had complaints of pain in May 
1997, which led to the 10 percent evaluation, and he 
continued to have complaints of pain with running and 
stretching in October 1998.  While the resulting scar was 
described as well healed in October 1998, no comment as to 
tenderness on palpation is contained in the October 1998 VA 
examination report.  Although the nomenclature used by the 
May 1997 VA examination report and the October 1998 VA 
examination report are not identical, they essentially 
portray the same symptoms.

In light of the above, the Board finds that the medical 
evidence of record at the time of the April 1999 rating 
reduction warrants restoration of a 10 percent evaluation for 
the veteran's status post left varicocelectomy.

II.  Evaluation

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court, citing the VA's position, held 
that "staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  This is a somewhat different view than that 
found in Francisco, in which the Court held that the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that case, however, an 
increased rating was at issue.

As noted above, the level of disability attributable to the 
veteran's service connected disorder has remained 
substantially the same during this claim, and thus a 
"staged" rating is not warranted.  The RO has evaluated the 
veteran's status post left varicocelectomy by analogy under 
Diagnostic Code 7804.  (Analogous ratings are allowed by 
38 C.F.R. § 4.20.)  That code provides that a 10 percent 
evaluation is warranted for a superficial scar that is tender 
and painful on objective examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  A higher evaluation is not 
available under this diagnostic code.  In light of the above, 
the Board finds that the preponderance of the evidence is 
against the assignment of an initial evaluation in excess of 
10 percent under Diagnostic Code 7804.

In a similar manner, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted under 
other potentially applicable diagnostic codes.  Diagnostic 
Code 7523 does not provide for a compensable evaluation for 
complete atrophy of only one testicle, and Diagnostic Code 
7524 does not provide for a compensable evaluation for the 
complete removal of one testicle.  Thus, an initial 
evaluation in excess of 10 percent is not warranted under 
either of these alternative Diagnostic Codes.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the veteran's status 
post left varicocelectomy has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III. Special Monthly Compensation

Special monthly compensation is payable when a veteran 
suffers from loss or loss of use of a creative organ as a 
result of a service connected disability.  Loss of a creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or ovaries or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that:  (a) The 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board, including a urologist, and accepted by the veteran, 
establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1); 4.115b, Diagnostic Code 7524, Note 1 (1999).

In light of the above, the Board finds that special monthly 
compensation is not warranted for loss of use of a creative 
organ.  In this regard, the veteran's testicles were noted to 
be of normal size at the time of the October 1998 VA 
examination, and thus, special monthly compensation is not 
warranted under paragraphs (a) or (b) of 38 C.F.R. 
§ 3.350(a)(1).  Similarly, the veteran has consistently shown 
the presence of sperm during both private treatment and VA 
examinations.  As such, special monthly compensation is not 
warranted under paragraph (c) of 38 C.F.R. § 3.350(a)(1).  
Ultimately, the record does not reflect that the veteran has 
lost the ability to procreate as a result of his service 
connected disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a claim for special 
monthly compensation based upon loss of use of his creative 
organs.  The evidence is not in equipoise and the benefit of 
the doubt rule is not applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

Restoration of a 10 percent evaluation for service-connected 
status post left varicocelectomy is granted.

An initial evaluation in excess of 10 percent for service-
connected status post left varicocelectomy is denied.

A claim for special monthly compensation based upon loss of 
use of a creative organ is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

